Citation Nr: 0211781	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-14 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by nicotine dependency.

2.  Entitlement to service connection for a lung disorder 
claimed as secondary to tobacco use in service.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
May 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the RO.

In June 2001, the Board remanded the case for additional 
development of the record.  



REMAND

The RO last addressed the veteran's claims in a Supplemental 
Statement of the Case issued in May 2002.  

The claims folder was received at the Board on August 19, 
2002.  In a letter dated on August 16, 2002, written by the 
veteran to the RO, a copy of which was received at the Board, 
he stated that he had submitted additional evidence to the RO 
in late July.  

The veteran in that correspondence expressly requested that 
the RO recall his claims file and case from the Board so that 
the additional information could be considered.  

Inasmuch as this evidence appears to have received at the RO 
prior to the case being certified to the Board, the case must 
be remanded for initial consideration by the RO.  See 
38 C.F.R. § 20.1304(c) (2001).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he submit all VA and non-VA 
medical evidence of treatment for the 
claimed nicotine dependence and 
respiratory disorder since service.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

3.  After completing the action requested 
hereinabove and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




